ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_01_FR.txt. 146

OPINION INDIVIDUELLE DE SIR ARNOLD McNAIR
[ Traduction.)

Je suis d’accord des réponses que donne la majorité de la Cour
à la question générale et aux Questions 6) et c). En ce qui est
de la Question a), je regrette d’être d’une opinion différente,
quant à l'obligation de présenter des rapports et quant au transfert,
à l'Organisation des Nations Unies, de la surveillance adminis-
trative exercée par le Conseil de la Société des Nations (y compris
les dispositions de son Règlement relatives aux pétitions). La
manière dont j’aborde le problème principal n'étant pas tout à
fait la même que celle de la majorité, j'exposerai mes propres
motifs à l'appui des réponses à donner à chaque question, à
l'exception de la Question b).

Question générale, et Question a)

Les problèmes essentiels que soulève la Question a), qui a
été posée à la Cour, sont les suivants: Quel est l'effet exercé,
sur le Mandat pour le Sud-Ouest africain, par la dissolution de
la Société des Nations, qui a eu lieu au mois d'avril 1946, et
quelles sont, le cas échéant, les obligations découlant de ce Mandat
qui lient encore l’Union sud-africaine (ci-après dénommée
« Union ») ?

La solution qu'a proposée, pour le premier de ces problèmes,
le représentant du Gouvernement de l’Union, peut être énoncée
très simplement : le Mandat est fondé sur l’analogie entre cet
instrument et le contrat de mandat en droit privé, la Société des
Nations étant le mandant et l’Union le mandataire ; le rapport
ne peut subsister sans un mandant à une extrémité et un man-
dataire à l’autre ; «entre la Société des Nations et le Gouvernement
de l'Union, le Mandat est donc venu à expiration et ceci veut
dire qu'à dater de la dissolution de la Société des Nations il n'y
a plus eu de Mandat » ; «les Mandats ont pris fin et le Pacte
lui-même a cessé d’être un document doué de validité juridique » ;
et « la dissolution de la Société des Nations a eu pour effet d’éteindre
tous les droits et obligations juridiques internationaux qui décou-
laient du Régime des Mandats». Cette conclusion amenait son
auteur à déduire que le Gouvernement de l’Union serait désormais
libre de régler le Statut du Sud-Ouest africain, à l'avenir, comme
s’il s'agissait d’une affaire d'ordre interne.

Pour trois motifs distincts, je suis arrivé à la conclusion que
le Mandat est une institution plus durable et plus complexe que
ne le suggère cette solution, que je ne puis accepter. Mes motifs
se fondent sur :

22
147 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

1. Le caractère juridique du Régime des Mandats.

2. Le caractère objectif de l’article 22 du Pacte de la Société
des Nations.

3. Les termes du Mandat pour le Sud-Ouest africain et leur

caractère juridique.
a x

1. Caractère juridique du Régime des Mandats en général. Les
documents principaux qui ont contribué à l'institution du Régime
des Mandats sont l’article 22 du Pacte de la Société des Nations
et les divers Mandats confirmés, en exécution du Pacte, par le
Conseil de la Société des Nations. La principale règle de conduite
proclamée par l'article 22 du Pacte est la suivante: à certains
territoires « qui sont habités par des peuples non encore capables
de se diriger eux-mêmes dans les conditions particulièrement
difficiles du monde moderne» doit s'appliquer le principe que
«le bien-être et le développement de ces peuples forment une
mission sacrée de civilisation et il convient d’incorporer dans le
présent Acte des garanties pour l’accomplissement de cette mis-
sion». Ces principes étaient appliqués à certains territoires et
colonies, y compris le Sud-Ouest africain, «qui, à la suite de la
guerre, avaient cessé d’être sous la souveraineté des Etats qui
les gouvernaient précédemment ». Le plus ancien en date (ou
tout au moins l’un des plus anciens documents) dans lequel soient
exposés ces nouveaux principes, est le Mémoire du général Smuts,
intitulé «La Société des Nations: Une suggestion pratique »,
qui figure dans le volume IT, pages 23-60, de l'ouvrage de Hunter
Miller : « The Drafting of the Covenant » (L'élaboration du Pacte).
Ce Mémoire, en ce qui est du Régime des Mandats, traite de
la politique à suivre et des principes à appliquer plutôt que du
mécanisme juridique. Son auteur était d'avis que «les pouvoirs
à exercer, le contrôle ou l’administration » afférents à ces terri-
toires placés dans une situation de dépendance, devaient être
confiés à la Société des Nations, mais que «l'administration
internationale commune, dans la mesure où elle a été appliquée
à des territoires ou à des peuples, ayant été trouvée défectueuse
chaque fois qu'elle a été essayée », il serait préférable que la
Société des Nations, au lieu d'exercer elle-même ces pouvoirs,
les déléguat à un « État mandataire ». L'auteur du Mémoire, se
bornant à cela, n’examine pas le caractère juridique des relations
entre la Société des Nations et le mandataire. De ce qui est dit
à la page 508 du volume I du même ouvrage, il semble que l’on
. puisse conclure que, au cours des travaux préparatoires dont
ont fait l’objet les traités de paix, la résolution décisive relative
au Régime des Mandats a été présentée et adoptée en anglais ;
dans le texte français figurent les mots « mandat », «mandataire »
et « tutelle ».

23
148 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

Que doit faire une Cour internationale lorsqu’elle se trouve en ~
présence d’une nouvelle institution juridique dont l'objet et la
terminologie rappellent les régles et institutions du droit privé ?
Dans quelle mesure est-il utile ou nécessaire d’examiner ce qui
peut apparaître à première vue comme des analogies pertinentes
avec les systèmes de droit interne et d'y chercher aide et inspi-
ration ? Le droit international a emprunté et continue à emprunter
à des systèmes de droit privé un grand nombre de ses règles et
de ses institutions. L'article 38 (x) (c) du Statut de la Cour témoigne
que cette méthode est toujours en usage et l’on observera que
cet article autorise la Cour à « appliquer... c) les principes généraux
de droit reconnus par les nations civilisées ». Quand le droit inter-
national puise à cette source, ce n’est pas en important des
institutions de droit privé, « en bloc, toutes faites et complètement
équipées » d’un ensemble de règles. Il serait difficile de concilier
pareille méthode avec l'application «des principes généraux de
droit ». À mon avis, la juste conception de la mission des tribunaux
internationaux, en cette occurrence, consiste à considérer, comme
une indication de la ligne de conduite à suivre et des principes
à appliquer, les caractéristiques et la terminologie qui rappellent
les règles et institutions de droit privé, plutôt que d'importer
directement ces règles et institutions. Je cite une phrase que
j'emprunte à un arrêt rendu par le Chief Justice Innes à la Cour
suprême de l'Afrique du Sud, dans l'affaire Rex v. Christian,
South African Law Reports [1924], Appellate Division, 107, 112:

« L'article 22 [du Pacte] décrit l’administration des territoires
et des peuples dont il traite comme une Tutelle à exercer par
PEtat chargé de l'administration en qualité de mandataire pour le
compte de la Société des Nations. Ces termes ont probablement
été employés, non dans leur sens juridique strict mais comme une
indication de la ligne de conduite que doit suivre l’autorité chargée
de l'administration. Le rapport entre la Société des Nations et le
mandataire ne pourrait étre défini avec une précision juridique
quelconque, comme celui qui existe entre le principal et son agent. »

Efforgons-nous donc de découvrir quelle est la ligne de conduite
et quels sont les principes qui sont à la base de l’article 22 et des
Mandats. On ne saurait attacher une signification technique aux
mots « mission sacrée de civilisation », mais ils donnent une descrip-
tion appropriée de la politique suivie par les auteurs du Régime des
Mandats, et les mots « mission sacrée » n’ont pas été employés ici
pour la première fois à propos de peuples protégés. (Voir Duncan
Hall, Mandates, Dependencies and Trusteeships, pp. 97-100.)
Tout juriste anglais qui serait chargé d’élaborer les actes néces-
saires, afin de mettre en application la politique prescrite par l’ar-
ticle 22, ne pourrait manquer de se souvenir de la notion du « trust »
(fidéicommis) en droit anglais et américain, et d’être influencé par
cette notion, tout en se rendant compte rapidement de la néces-
sité d’une adaptation considérable, aux fins de la nouvelle institu-

24
149 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

tion internationale. L’opinion du professeur Brierly, exposée dans
le British Year Book of International Law, 1929, pages 217-219,
selon laquelle le principe directeur du Régime des Mandats doit
étre trouvé dans le « trust », et sa citation d’un article de M. Lepaulle
présentent une grande pertinence, et il vaut la peine d’observer
que la base historique de l’application juridique du «trust » anglais
est qu'il s’agissait de quelque chose qui constituait pour le trustee
(fiduciaire) une obligation de conscience; c’est pourquoi le « trust »
est juridiquement exécutoire. Il semble probable également que
la conception du Régime des Mandats s'inspire en quelque manière
de la twtelle française.

Presque tous les systèmes juridiques possèdent quelque institu-
tion permettant de confier à une personne responsable, en qualité
de « trustee », de tuteur ou de curateur, les biens (et parfois la per-
sonne) de ceux qui ne sont pas sus juris, tels que les mineurs ou les
aliénés. Le «trust » anglo-américain répond à cette fin et ainsi qu’à
un autre objet encore plus étroitement apparenté au Régime des
Mandats, savoir : le fait de confier des biens à des «trustees »
et l'administration de ces biens par eux, afin que le public, ou une
catégorie du public, puisse en tirer avantage ou que quelque fin
d'intérêt public puisse être remplie. Le « trust » a été fréquemment
utilisé pour protéger les faibles et ceux qui dépendent des autres,
dans les cas où «une grande puissance se trouve d’un côté et la
faiblesse de l’autre », et les tribunaux anglais ont, pendant bien des
siècles, appliqué une politique vigoureuse en matière d’administra-
tion et d'exécution de « trusts ».

Trois principes généraux sont communs à toutes ces institutions :

a) le contrôle des biens exercé par le «trustee », le tuteur ou
le curateur, est limité d’une manière ou d’une autre ; le « trustee »
n'est pas dans la situation du possesseur normal complet, qui
« peut faire ce qu’il veut de sa propriété », parce qu’il lui est interdit
d’administrer les biens pour son propre avantage personnel ;

b) une sorte d’obligation juridique, obligation de confiance et
de conscience, est imposée au « trustee », tuteur ou curateur, d’exer-
cer le «trust » ou la mission qui lui est confiée dans l'intérêt de
quelque autre personne ou pour quelque fin d'intérêt public;

c) toute tentative de la part d’une de ces personnes en vue
d’absorber dans son propre patrimoine les biens qui lui sont confiés
serait illégale et prévenue par la loi.

Tels sont quelques-uns des principes généraux de droit privé qui
éclairent cette nouvelle institution, et je suis convaincu qu'au cours
de son développement dans l'avenir le droit qui régit le « trust »
est une source dont on pourra tirer beaucoup. L'importance du
Régime des Mandats est marquée par le fait qu'après une expérience
qui a porté sur un quart de siècle, la Charte des Nations Unies
a prévu un « Régime international de Tutelle » dont il a été dit,

c

25
150 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

dans une résolution adoptée le 18 avril 1946 par l'Assemblée de
la Société des Nations, qu'il incorpore les principes « correspondant à
ceux qui ont été proclamés dans l’article 22 du Pacte de la Société ».

Jl suffira de consacrer quelques mots à la souveraineté. Le Régime
des Mandats (ainsi que les « principes correspondants » du Régime
international de Tutelle) est une nouvelle institution — un nouveau
rapport entre le territoire et ses habitants, d’une part, et le gouver-
nement qui les représente à l'extérieur, d'autre part —, une nouvelle
sorte de gouvernement international qui ne rentre pas dans la
vieille conception de la souveraineté et qui lui est étranger. La
doctrine de la souveraineté ne s'applique pas au nouveau régime.
La souveraineté sur un territoire sous Mandat est en suspens ;
si les habitants du territoire obtiennent que ce territoire soit reconnu
comme uh Etat indépendant — ainsi que cela s’est déjà présenté
pour certains des territoires sous Mandat — et quand cette recon-
naissance a lieu, la souveraineté revit et elle est confiée au nouvel
Etat. Ce qui importe, lorsque l’on examine cette nouvelle institu-
tion, ce n’est pas où se trouve la souveraineté, mais bien quels sont
les droits et devoirs du mandataire à Végard de la région ou du
territoire administré par lui. La réponse a cette question dépend
des accords internationaux, par lesquels a été créé le régime, et
des régles de droit que ces accords attirent. L’essence de cette
réponse est que le mandataire n’acquiert qu'un titre limité sur le
territoire qui lui est confié et que la mesure de ses pouvoirs est
fournie par ce qui est nécessaire aux fins de l'exécution du Mandat.
«Les droits du mandataire, comme ceux du «trustee», ont leur
fondement dans ses obligations ; ce sont « des outils qui lui ont été
«confiés pour lui permettre d’exécuter le travail dont il a été chargé»;
il dispose de « tous les outils nécessaires a cette fin, mais seulement
« de ces outils ». » (Voir Brierly, mentionné ci-dessus.)

On peut trouver quelque confirmation pratique de ces sugges-
tions, relatives aux principes pertinents, dans les arréts rendus par
les Cours de deux mandataires — l’Union sud-africaine et le Com-
monwealth d’Australie. (Comme on ne peut trouver partout les
comptes rendus de ces décisions, il me faut en reproduire des
extraits.) Dans l'affaire Rex v. Christian, déjà citée, devant la
Cour suprême de l'Union sud-africaine, Honorable J. de Villiers,
juge d'appel, s'est exprimé en ces termes :

«Il est vrai qu'il n’y a pas cession du territoire au Gouvernement
de l’Union, comme dans le cas d’autres possessions qui apparte-
naient précédemment à l'Allemagne. Aux termes de l’article 257,
le Sud-Ouest africain est dit avoir été transféré au Gouvernement
de l’Union, en sa qualité de mandataire. Mais, comme je démon-
trerai, ce que l’on veut dire par là c’est que le Gouvernement de
l’Union est tenu, en vertu des termes du traité aussi bien qu’en
honneur, d’appliquer scrupuleusement les termes du Mandat. Le
Sud-Ouest africain est transféré au peuple de l’Union non en tant
que propriété absolue, mais de la même manière qu'un « trustee »

26
151 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

est mis en possession des biens de cestu que trust, on un tuteur des
biens de son pupille. Le premier administre et contrôle les biens,
mais ceux-ci doivent être administrés exclusivement dans l'intérêt
du second. Les termes juridiques employés à l’article 22 — «trust »,
tutelle, mandat, — ne peuvent être littéralement considérés comme
exprimant les conceptions précises qu'ils représentent en droit.
I faut les comprendre plutôt comme une indication de l'esprit
dans lequel la nation développée, à qui l’on a fait l'honneur de
confier un mandat, doit administrer le territoire confié à ses soins
et s'acquitter de ses devoirs à l’égard des habitants du territoire,
plus particulièrement à l’égard des populations indigènes. Je ne
prendrai pas sur moi d'indiquer dans quelle mesure les principes
juridiques de ces institutions nationales analogues doivent être
appliqués à ces rapports internationaux. Mais peut-être me per-
mettra-t-on de dire qu'à mon avis l’usage qui a été fait de ces
termes démontre que, dans la mesure où ces principes juridiques
sont raisonnablement applicables à ces institutions nouvelles, ils
doivent être appliqués loyalement. Sans aucun doute, des questions
plus complexes se présenteront. En droit interne, le principal peut,
par exemple, à son gré, renoncer à son pouvoir. Telle est la règle.
Ceci pourrait-il être fait dans le cas du Sud-Ouest africain, là où
le Gouvernement de l’Union, s’il existe un principal en l'espèce,
doit être considéré comme possédant ce titre en commun avec
toutes les autres hautes parties contractantes ? » (P. 121.)
Sir J. W. Wessels, juge d’appel, a dit :

« Ceci nous laisse en présence de la puissance mandataire. Bien
que le terme «puissance mandataire» semble impliquer que le
mandataire exerce ses fonctions en qualité d’agent de la Société
des Nations ou des puissances associées, en fait, cependant, il n’en
est pas ainsi. Ni le Traité de Versailles ni le mandat de la Société
des Nations n'ont conféré à l'Union sud-africaine le caractère de

simple agent. Il n’est pas question ici de respondeat superior... »
(P. 136.)

Je partage cet avis, à savoir que le caractère juridique des
Mandats ne peut s'expliquer par référence au contrat de droit
privé que constitue le Mandat ou la désignation comme agent.
Les mots « Mandat » et « mandataire » ont été employés comme
des termes non techniques, pour indiquer que le mandataire
agissait « pour le compte de la Société des Nations », et c’est là
tout ce que l’on peut extraire de l'usage qui en a été fait. C’est
principalement des principes du «trust » que l’on peut s’aider,
en ce qui est de l'aspect de droit privé.

Dans l'affaire Frost v. Stevenson (1937), 58 Commonwealth
Law Reports 528, Annual Digest and Reports of Public Inter-
national Law Cases, 1935-1937, cas n° 29, la Haute Cour d’Aus-
tralie, devant laquelle on en avait appelé d’une décision de la
Cour suprême de la Nouvelle-Galles du Sud, eut à décider, à propos
d'une affaire d’extradition, si «le Territoire sous Mandat de la
Nouvelle-Guinée [également un Mandat C] est ou non un lieu
sis en dehors des Dominions de Sa Majesté où Sa Majesté a juri-

27
152 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

diction....», La Haute Cour répondit affirmativement. Cette
décision impliquait ’examen de la nature du Mandat et des pouvoirs
du mandataire ; les extraits, ci-après reproduits, des arrêts rendus
par le Chief Justice Latham et Mr. Justice Evatt présentent de
lintérêt. Le premier s’exprima comme il suit:

« L’octroi des mandats a introduit un nouveau principe dans le
droit international....» (P. 550.)

«La situation d’un mandataire par rapport a un territoire sous
mandat doit être considérée comme étant suz generis. Le Traité de
Paix, considéré dans son ensemble, évite la cession de territoire au
mandataire et, à défaut de preuve précise établissant le contraire,
on doit, je crois, estimer que la Nouvelle-Guinée n’est pas devenue
partie des domaines de la Couronne.» (P. 522.)

«Qn doit considérer que cette disposition [article 257 du traité
de paix] était destinée à assurer le transfert du territoire au man-
dataire, mais seulement en sa qualité de mandataire. Le manda-
taire, sorte de «trustee» international, reçoit le territoire sous
réserve des dispositions du mandat qui limite l'exercice des attri-
butions gouvernementales du mandataire. Ainsi, dans l’article
cité, tout en reconnaissant que le territoire doit être effectivement
transféré au mandataire, on insiste sur les conditions et limitations
imposées aux attributions gouvernementales qui constituent
l'essence du régime des mandats. Ainsi, le titre en vertu duquel
le territoire doit être détenu en tant que territoire sous mandat
diffère de celui en vertu duquel auraït été détenu un territoire
transféré par voie de simple cession. Il ressort de l’article que
l'intention était d'opérer le transfert d’un territoire sans faire de
ce territoire ure possession du mandataire au sens ordinaire. Un
territoire qui est une « possession » peut être cédé par une puis-
sance’ à une autre, de felle manière que cette dernière puissance
possédera un pouvoir complet à l'égard de ce territoire. Pareille
cession, opérée par une puissance mandataire, serait entièrement
incompatible avec la conception tout entière du mandat. Un
territoire sous mandat n’est pas la possession d’une puissance au
sens ordinaire de ce terme.» (Pp. 552, 553.)

Mr. Justice Evatt, aprés avoir mentionné un certain nombre de
décisions britanniques sur le statut des protectorats, ajouta :

« Il est entièrement illusoire de déduire du fait qu’en exécution
des devoirs internationaux que lui confère le mandat, le Common-
wealth d'Australie a pleine et entière juridiction sur le territoire,
comme s'il y possédait une souveraineté illimitée, que ce territoire
a) soit une possession britannique, 8) qu'il soit situé à l’intérieur
des dominions du Roi, ou c) qu'il ait jamais été assimilé au Com-
monwealth ou à ses territoires ou qu'il y ait été incorporé. » (P. 581.)

«On peut donc dire que, nonobstant certaines divergences
d'opinion, au sujet de questions telles que la souveraineté par
rapport aux territoires sous mandat, toute autorité reconnue, en
matière de droit international, admet que le Territoire sous Mandat
de la Nouvelle-Guinée ne fait pas partie des dominions du Roi.

28
153 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

A mainte reprise, ce fait a été reconnu par les principaux juristes
d'Europe, y compris un grand nombre d’entre eux, qui ont analysé
de près ces questions, par rapport à l’organisation et à l’admi-
nistration de la Société des Nations.» (P. 582.)

Il adopta ensuite Vopinion du professeur Brierly, ci-dessus
mentionnée, au sujet du principe directeur du Régime des Mandats.
Il convient également de mentionner l'arrêt rendu par
Mr. Justice Evatt dans l'affaire Jolley v. Mainka (1933), 49 Com-
monwealth Law Reports 242, pages 264-292, Annual Digest,
1933-1934, affaire n° 17 relative au même Territoire sous Mandat.

*
% *

2. Caractère objectif de l’article 22 du Pacte de la Société des Nations

Il arrive de temps à autre qu’un groupe de grandes Puissances
ou.qu’un nombre important d’Etats grands et petits créent, par
un traité multilatéral, quelque régime ou statut international
nouveau, qui est bientôt accepté et revêt un caractère durable,
dépassant les limites des parties contractantes effectives, et confé-
rant à ce régime une existence objective. On fait usage de ce
pouvoir, lorsqu'un intérêt public est en jeu, et il est souvent exercé
au cours du règlement de la paix qui fait suite à une grande guerre.
En 1920, le Conseil de la Société des Nations eut à connaître d’un
différend entre la Finlande et la Suède, différend qui, entre autres
objets, impliquait l'examen de la situation dans laquelle se trouvait
à ce moment une convention, conclue le 30 mars 1856 entre la
France et la Grande-Bretagne, d’une part, et la Russie, d’autre
part ; dans cette convention, la Russie, pour répondre au désir
des deux autres États, avait déclaré que « les îles d’Aland ne seront
pas fortifiées et qu'il n'y sera maintenu ni créé aucun établissement
militaire ou naval ». (Cette convention fut jointe en annexe au
Traité de paix général, conclu à la même date, entre sept États,
et qui mit fin à la guerre de Crimée ; elle en devint partie inté-
grante.) La Suède prétendait qu’en 1920 ce statut de démilita-
risation était encore en vigueur, nonobstant bien des événements
qui s'étaient produits dans l'intervalle et que, encore qu'elle ne
fût pas partie à la Convention ou au Traité de paix de 1856, elle
avait le droit d’être au bénéfice de ce traité ; sa revendication sc
fondait sur l’allégation d’une servitude internationale. Comme la
Cour permanente de Justice internationale n'existait pas encore,
le Conseil de la Société des Nations constitua une Commission
de juristes, composée du prof. F. Larnaude (Président), du prof.
À. Struvcken et du prof. Max Huber, et leur soumit certaines ques-
tions juridiques. Hs reçurent des exposés écrits et entendirent des
exposés oraux présentés au nom de la Finlande et de la Suède.
Les juristes rejetèrent la thèse fondée sur la prétendue servitude

29
154 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

internationale et conclurent, dans leur rapport, que les dispositions,
relatives à la démilitarisation, de la Convention et du Traité de
1856, étaient encore en vigueur :

« Elles [ces stipulations] ont été établies dans un intérêt européen
et elles ont créé pour les îles d’Aland un statut international particu-
lier au point de vue militaire. Il en résulte que, aussi longtemps que
ces stipulations n’ont pas été valablement remplacées par de nou-
velles, chaque État intéressé [y compris la Suède qui n'était pas
partie à la Convention] est en droit de réclamer qu’elles soient
respectées. Il en résulte également que tout Etat possédant les
Îles doit se conformer aux obligations qui découlent pour lui du
système de démilitarisation établi par ces stipulations. »

On trouve, dans le rapport !, bien des expressions qui éclairent
cette conclusion, par exemple :

«Les Puissances ont, en effet, dans de nombreux cas, depuis
1815, et notamment lors de Ja conclusion de traités de paix, cherché
à établir un véritable droit objectif, de vrais statuts politiques, dont
les effets se font sentir en dehors même du cercle des parties
contractantes »,

et encore, «le caractère d’un règlement d'intérêts européens »,
« droit européen », et « le caractère objectif du règlement ».

On se dira peut-être qu’il y a loin des îles d’Aland au Sud-Ouest
africain, mais la haute réputation dont jouissent les membres de
la Commission et la pertinence de leur raisonnement, à l’égard des
problèmes actuels, demandaient qu’il fût fait mention de ces affaires.
Je puis également citer ce qu’a dit la Cour permanente dans
l'affaire du Wimbledon (Série A, n° I, p. 22), savoir qu’à raison
de l'article 380 du Traité de Versailles de 19x19, le canal de Kiel
«est devenu une voie internationale destinée à rendre plus facile,
sous la garantie d’un traité, l'accès de la Baltique dans l'intérêt
de toutes les nations du monde » — ce qui était mentionné comme
étant « son régime nouveau ».

Le Régime des Mandats me paraît être un cas @ fortiori. C'est
la fin d'une guerre universelle qui a fourni l’occasion de ce régime.
Les parties aux traités de paix, dans lesquels a été inséré le Pacte
de la Société des Nations et par lesquels a été instauré le régime,
étaient au nombre de trente. L’intérét public dépassait de beaucoup
les limites de l'Europe. L’article 22 a proclamé que «le bien-être et
le développement de ces peuples forment une mission sacrée de
civilisation et qu'il convient d’incorporer dans le présent Acte
des garanties pour l’accomplissement de cette mission». La plus
grande partie du monde civilisé a concouru à ouvrir un nouveau
chapitre dans l’existence d’entre quinze et vingt millions d’étres
humains, et cet article a été l'instrument adopté pour donner suite
à leur désir. Selon moi, le nouveau régime institué en application
de ce «principe» contient quelque chose de plus qu'une base

1 S. d. N., J. O.. octobre 1920, Suppl. spéc. no 3.
30
155 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

purement contractuelle, et les territoires auxquels i] s’applique ont
été empreints d’un statut juridique spécial, destiné à durer autant
qu'il ne serait pas modifié de la manière indiquée à l’article 22. La
dissolution de la Société des Nations a provoqué certaines difficultés,
mais, comme je l’expliquerai, ce sont des difficultés d’ordre mécani-
que, et la ligne de conduite et les principes de la nouvelle institution
ont survécu au choc des événements qui se sont déroulés de 1939 à
1946 ; ils ont même été réincarnés dans la Charte, sous le nom
de «Régime international de Tutelle», avec un regain de vie.

3. Les termes du Mandat pour le Sud-Ouest africain et leur caractère
juridique

Quels sont les obligations et autres effets juridiques qui résultent
du Mandat pour le Sud-Ouest africain ? Du premier paragraphe
de l’article 22 du Pacte, il ressort que la souveraineté allemande
avait déjà disparu avant l'attribution du Mandat, à la date du
17 décembre 1920. On n’a rien dit de plus au sujet de Ja souve-
raineté. L’avant-dernier paragraphe nous apprend que le Conseil
de la Société des Nations statuera sur «le degré d'autorité, de
contrôle ou d'administration à exercer par le mandataire»: ce
n'est pas en ces termes que l’on exprime la souveraineté, et ces
mots indiquent la naissance d’un nouveau rapport entre un État
et le territoire dont celui-ci devient responsable — titre plus
limité que le titre normal de l’État souverain, titre possessoire
plutôt que titre de propriété.

Le Mandat, dans le cas présent, est un document daté du
17 décembre 1920, aux termes duquel, après un préambule où
sont énoncées des considérations importantes, le Conseil de la
Société, « confirmant le Mandat, a statué sur ses termes comme il
suit » ; le Mandat compte sept articles. A l’article premier il est
dit que « le territoire sur lequel Sa Majesté britannique assume, pour
le Gouvernement de l’Union del’ Afrique du Sud …. comprend l’ancien
Protectorat allemand du Sud-Ouest africain ». L'article 2 dispose
que «le mandataire aura pleins pouvoirs d'administration et de
législation sur le Territoire faisant l’objet du Mandat. Ce territoire
sera administré selon la législation du mandataire comme partie
intégrante de son territoire. Le mandataire est en conséquence
autorisé à appliquer aux régions soumises au Mandat la législation
de l’Union de l'Afrique du Sud, sous réserve des modifications
nécessitées par les conditions locales. Le mandataire accroîtra,
par tous les moyens en son pouvoir, le bien-être matériel et moral
ainsi que le progrès social des habitants du territoire soumis au
présent Mandat. » Ces termes ne font pas du Territoire une partie
de celui de l'Union sud-africaine et contredisent unc telle assertion.
L'article 3 est relatif à la traite des esclaves, au travail forcé,
au trafic des armes et des munitions et à l’interdiction de fournir
des spiritueux et des boissons alcooliques aux.indigènes du terri-

3I
156 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

toire. L’article 4 interdit l'instruction militaire des indigènes
«sauf pour assurer la police locale et la défense locale du terri-
toire », l'établissement de toute base militaire ou navale ou des
fortifications. L'article 5 prescrit «la liberté de conscience et
le libre exercice de tous les cultes » et garantit aux missionnaires
sujets ou citoyens de tout Membre de la Société des Nations
la faculté de pénétrer, de circuler et de résider dans le territoire.
L'article 6 dispose comme il suit :

«Le mandataire devra envoyer au Conseil de la Société des
Nations un rapport annuel satisfaisant le Conseil et contenant
toute information intéressant le Territoire et indiquant les mesures
prises pour assurer les engagements pris suivant les articles 2, 3,

4,5.»
L'article 7 prévoit que:

« L'autorisation du Conseil de la Société des Nations est néces-
saire pour modifier les dispositions du présent Mandat.

Le mandataire accepte que tout différend, quel qu'il soit, qui
viendrait à s'élever entre lui et un autre Membre de la Société des
Nations, relatif à l'interprétation ou à l'application des dispositions
du Mandat, et qui ne soit pas susceptible d’être réglé par des
négociations, soit soumis à la Cour permanente de Justice interna-
tionale, prévue par l’article 14 du Pacte de la Société des Nations. »

Ces obligations possèdent deux caractères différents. Les clauses
du Mandat sont en partie contractuelles et en partie « dispositives »
(pour ce terme, voir Westlake, International Law, 2nd edition,
il, pp. 60, 294). Selon la terminologie anglaise, le Mandat est a
la fois un «contrat » et un «acte translatif » (conveyance), c’est-a-
dire un document par lequel sont transférés ou créés des droits
liés & des biens ou possessions. Outre les obligations et droits
personnels mentionnés plus haut, il a créé également certaines
obligations et certains droits «réels». Outre l'effet de l’assen-
timent donné par les Principales Puissances alliées et associées,
en faveur desquelles l’Aliemagne a renoncé à ses droits et titres
sur le Sud-Ouest africain, et qui sont expressément indiquées
dans le préambule du Mandat comme ayant proposé celui-ci,
le Mandat a transféré au mandataire, ou créé et reconnu appartenir
au mandataire, certains droits de possession et de gouvernement
(administratifs et législatifs) qui sont valides in rem, erga omnes,
c'est-à-dire contre le monde entier, ou tout au moins contre tout
Etat qui était Membre de la Société ou qui, d’une autre manière
quelconque, reconnaissait le Mandat ; en outre, le Mandat énonce
certaines obligations, qui lient tout État responsable du contrôle
du territoire et sont accessibles à d’autres États.

En bref, le Mandat a créé un statut pour le Sud-Ouest africain.
Ce fait est important lorsque l’on cherche à estimer quel a été
l'effet de la dissolution de la Société des Nations. Ce statut —

32
157 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

valide im rem — fournit l'élément de permanence qui permet
à la situation juridique du Territoire de survivre à la disparition
de la Société des Nations, même s’il ne subsiste pas d’obligations
personnelles entre l’Union et les autres anciens Membres de la
Société des Nations. Des droits «réels», créés par un accord
international, ont un degré de permanence plus grand que les
droits personnels, parce que ces droits acquièrent une existence
objective, qui résiste mieux que les droits personnels aux effets
disruptifs des événements internationaux. L'importance de ce
point est qu’il dispense de déterminer les rôles respectivement
tenus par les Principales Puissances alliées et associées et le
Conseil de la Société des Nations, dans la création du Mandat,
ou de rechercher si ces Puissances ont ou non été functi officio
après l'attribution et la confirmation du Mandat, ainsi que l’a
allégué le conseil du Gouvernement de l'Union. Comme l'a dit
le Chief Justice Marshall dans l'affaire Chirac v. Chirac (1817),
2 Wheaton 259, 277 (cité dans Moore, Digest of International
Law, section 780), en parlant d’un traité expiré :

« Un droit, une fois conféré, n’exige pas, pour sa conservation,
l'existence continue du pouvoir par lequel il a été acquis. Si un
traité ou toute autre loi a rempli sa fonction en accordant un droit,
l'expiration du traité ou de la loi ne peut éteindre ce droit. »

+
* *

J'en viens maintenant à l'examen des conséquences de la disso-
lution de la Société des Nations.

La dissolution de la Société des Nations, qui eut lieu à la date
du 19 avril 1946, n'a pas automatiquement mis fin aux Mandats.
Chaque Mandat doit être examiné séparément, afin d'établir à
quelle date et suivant quel mode il est venu à terme. Prenons le
cas de la Palestine. Il est instructif d'observer qu'à la date du
29 novembre 1947, l’Assemblée générale des Nations Unies a
adopté une résolution, par laquelle elle approuvait un projet de
partage de la Palestine, projet qui était fermement fondé sur la
conviction de la continuité du Mandat, ainsi qu'il ressort à l’évi-
dence des articles I et 2 de la partie A et de l’article 12 de la partie B
du projet. De même, dans le traité de paix conclu avec l'Italie à
la date du 10 février 1947, il a été jugé nécessaire (article 40)
que l’Italie renonce à tous les droits qu’elle détenait en vertu du
Régime des Mandats et à l'égard de tout territoire sous Mandat.

Il n’a jamais été mis fin formellement au Mandat pour le Sud-
Ouest africain, et je ne puis constater l'existence d'aucun événement
dont on puisse dire qu'il ait, par implication, mis un terme au
Mandat. Dans le paragraphe 3 de la résolution de l’Assemblée de
la Société des Nations, relative aux Mandats (18 avril 1946), il
n'est pas dit que les Mandats ont pris fin, mais que « la dissolution
de la Société des Nations mettra fin à ses fonctions en ce qui concerne
les territoires sous Mandat ».

33
158 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

Que reste-t-il donc aujourd'hui des obligations et autres effets
juridiques découlant du Mandat ? Le mandataire était générale-
ment tenu, vis-à-vis de la Société des Nations et de ses Membres,
d'appliquer les termes du Mandat et d'observer également certaines
obligations particulières, par exemple de présenter un rapport
annuel au Conseil de la Société (article 6). Les obligations contrac-
tées envers la Société elle-même sont éteintes. Les obligations
contractées envers les anciens Membres de la Société, tout au
moins envers les Etats qui étaient Membres de la Société à la
date où celle-ci a été dissoute, subsistent, sauf dans la mesure où
leur exécution implique la coopération effective de la Société des
Nations, ce qui est maintenant impossible. (Je m’occuperai plus
loin de l’article 6 et du premier paragraphe de l'article 7.) En outre,
le statut international créé pour le Sud-Ouest africain, savoir
celui d’un territoire gouverné par un État en vertu d’un titre
limité, tel que ce titre est défini dans un Mandat, subsiste. ©

Bien qu'il n'existe plus de Société des Nations pour surveiller
l'exercice du Mandat, ce serait une erreur de croire que le manda-
taire n’est soumis à aucun contrôle. Tous les Etats qui faisaient
partie de la Société des Nations à l’époque de sa dissolution ont
encore un intérêt juridique à ce que le Mandat soit exercé comme
il convient. Le Mandat prévoit, pour cette surveillance, deux sortes
de mécanismes — un mécanisme judictaire, résultant du droit que
l’article 7 réserve à tout Membre de la Société des Nations de citer
obligatoirement le mandataire devant la Cour permanente, et
un mécanisme administratif, comprenant des rapports annuels
et l'examen de ces derniers par la Commission permanente des
Mandats de la Société des Nations.

La surveillance judiciaire a été conservée expressément, grâce
à l’article 37 du Statut de la Cour internationale de Justice qui
a été adopté en 1945:

« Lorsqu'un traité ou une convention en vigueur prévoit le
renvoi à une juridiction que devait instituer la Société des Nations
ou à la Cour permanente de Justice internationale, la Cour inter-
nationale de Justice constituera cette juridiction entre les parties
au présent Statut. »

En vertu de cet article, la Cqur internationale a hérité de la
juridiction obligatoire, conférée à la Cour permanente par l’article 7
du Mandat ; on ne saurait douter, en effet, que le Mandat, dans
lequel sont incorporées des obligations internationales, appartienne
à la catégorie des traités ou des conventions ; dans l’arrét rendu
par la Cour permanente en l'affaire des Concessions Mavrommatis
en Palestine (compétence), Série À, n° 2, p. 35, le Mandat pour la
Palestine a été qualifié d’« accord international »; et je me suis
efforcé de démontrer que l'accord entre le mandataire et les autres
Membres de la Société, accord contenu dans le Mandat, est encore
«en vigueur ». L'expression « Membre de la Société des Nations »

34
159 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

est, selon moi, descriptive et non conditionnelle, et ne signifie
pas « tant que la Société des Nations existera et qu’elle comptera
des Membres ». L'intérêt qu'ils ont à ce que les obligations du
Mandat soient exécutées ne provient pas pour eux simplement de
leur participation à la Société, ainsi que le révèle nettement l’exa-
men du contenu du Mandat. En outre, le Statut de la Cour inter-
nationale de Justice confère à celle-ci le pouvoir de demander
aux parties de «produire tout document et de fournir toutes
explications » (article 49) ; et de confier « une enquête ou une
expertise à toute personne, corps, bureau, commission ou organe
de son choix » (article 50). L'article 94 de la Charte confère au
Conseil de Sécurité des Nations Unies le pouvoir de « faire des
recommandations et décider des mesures à prendre pour faire
exécuter l'arrêt » de la Cour, si une partie à un litige ne satisfait
pas aux obligations qui lui incombent en vertu d’un arrêt rendu
par celle-ci. En outre, l'Assemblée générale ou le Conseil de Sécu-
rité des Nations Unies peuvent demander à la Cour des avis consul-
tatifs sur toute question juridique (article 96 de la Charte).

En revanche, la surveillance administrative exercée par le Conseil
de la Société des Nations, selon les avis de la Commission perma-
nente des Mandats, a cessé d'exister, y compris l'obligation impo-
sée par l'article 6 du Mandat et Varticle 22 du Pacte d’ envoyer,
selon les termes mêmes du Mandat, «au Conseil de la Société des
Nations un rapport annuel satisfaisant le Conseil... ». Cette sur-
veillance a cessé, parce que la Société des Nations, le Conseil de
celle-ci et la Commission permanente des Mandats — organes qui
étaient destinés i) à recevoir des rapports, ii) à constater qu'ils en
étaient satisfaits et ii) à les examiner et commenter — n'existent
plus, de sorte qu’il est devenu impossible de remplir cette obligation.
(Quand un Mandat en particulier était examiné par le Conseil,
le mandataire, s’il n'était pas Membre du Conseil, était invité à
x siéger, avec plein pouvoir de prendre la parole et de voter.)

On a toutefois prétendu, pour divers motifs, dans les exposés
présentés à la Cour par certains gouvernements, que l'Union sud-
africaine est néanmoins tenue d'accepter la surveillance adminis-
trative du Mandat par les Nations Unies, et notamment d'envoyer
des rapports annuels à cette Organisation.

Selon la première thèse, l'Organisation des Nations Unies aurait,
à cet égard, succédé automatiquement aux droits du Conseil de
la Société des Nations ; mais ceci est une pure déduction, car dans
la Charte ne figure aucune disposition assurant une succession,
comme le fait l’article 37 du Statut de la Cour internationale, pour
la juridiction obligatoire de la Cour permanente en matière de
Mandats. On aurait pu expressément conserver la succession
des Nations Unies aux fonctions administratives de la Société
des Nations, en matière de Mandat, et conférer, de manière ana-
logue, ces fonctions aux Nations Unies, mais cela n’a pas été fait.
A ja Conférence de San-Francisco, au mois de mai 1945, lors de

35
160 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

l'élaboration de la Charte, le Gouvernement de l'Union commu-
niqua aux délégations présentes une déclaration selon laquelle
l'Union demanderait, au moment opportun, «qu’on mette un
terme au Mandat et que le Territoire soit incorporé à l’Union sud-
africaine ». (Nations Unies, Documents officiels de la seconde partie
de la première session de l’Assemblée générale, 4me Commission,
Partie I, 201.) Mais, ou bien l’on espérait qu'en dépit de cette
déclaration le Gouvernement de l’Union accepterait volontaire-
ment de convertir son Mandat en un Accord de Tutelle, conformé-
ment aux chapitres XII et XIII de la Charte, ou bien l’on a perdu
de vue la question relative au maintien de la surveillance adminis-
trative du territoire sous Mandat.

Une seconde thèse se fondait sur les mots qui figurent à l’arti-
cle 80, paragraphe 1, de la Charte, selon lesquels « aucune dispo-
sition du présent chapitre [XII] ne sera interprétée comme modi-
fiant directement ou indirectement, en aucune manière, les droits.
quelconques d’aucun Etat ou d’aucun peuple, ou les dispositions
d'actes internationaux en vigueur auxquels des Membres de
l'Organisation peuvent être parties». Toutefois, l'extinction de
la surveillance exercée par la Société des Nations et de l’article 6
du Mandat n’est due à rien qui soit contenu dans le chapitre XII
de la Charte, mais à la dissolution de la Société des Nations, en
sorte qu'il est difficile d’apercevoir la pertinence de cet article.

Une troisième thèse se fondait, tantôt sur des déclarations
faites au nom du Gouvernement de l’Union, dans les lettres et
les exposés de ses délégués, qui assistaient aux réunions des organes.
des Nations Unies, et tantôt, en général, sur l'attitude adoptée
par le Gouvernement de l'Union depuis la dissolution de la Société
des Nations. Un exemple de ces citations est fourni par le passage:
suivant — qui a été mis au premier plan — extrait d'un discours
de M. Leif Egeland, délégué du Gouvernement de l’Union, lors
de la séance de l’Assemblée de la Société des Nations, tenue le
g avril 1946:

«.... il est dans l'intention du Gouvernement de l’Union sud-
africaine d’exposer, a la prochaine session des Nations Unies a
New-York, les raisons pour lesquelles il conviendrait d’accorder au
Sud-Ouest africain un statut aux termes duquel ce territoire serait
reconnu internationalement comme formant partie intégrante de
l'Union. Ce territoire est dès maintenant, Assemblée ne l’ignore
pas, administré, aux termes du Mandat, en tant que partie inté-
grante de l'Union. Daris l'intervalle, l'Union sud-africaine conti-
nuera à l’administrer en se conformant scrupuleusement aux
obligations du Mandat, afin d'assurer le progrès, et de sauvegarder
les intérêts de ses habitants, comme elle l’a fait pendant les six
dernières années durant lesauelles la Commission des Mandats n’a.
pu se réunir.

La disparition des organes de la Société des Nations qui s'occupent
du contrôle des Mandats, à savoir, en premier lieu, la Commission
des Mandats et le Conseil de la Société, empêchera évidemment de

26
161 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

se conformer entiérement 4 Ja lettre du Mandat. Le Gouvernement
de l’Union se fera, cependant, un devoir de considérer que la
disparition de la Société des Nations ne diminue en rien les obliga-
tions qui découlent du Mandat ; il continuera à s’en acquitter en
pleine conscience et avec le juste sentiment de ses responsabilités,
jusqu'au moment où d’autres arrangements auront été conclus
quant au statut futur de ce territoire. »

On trouve également de nombreuses déclarations selon lesquelles
le Gouvernement de l’Union continuera à administrer le Territoire
« dans l’esprit du Mandat ». Ces déclarations sont, dans l’ensemble,
contradictoires et peu compatibles les unes avec les autres; je
n’y trouve aucune preuve suffisante, démontrant que le Gou-
vernement de l’Union ait ou bien accepté la succession, par
implication, des Nations Unies, dans la surveillance administrative
exercée par la Société des Nations jusqu'au début de la guerre,
en 1939, ou qu'elle ait contracté, envers les Nations Unies, une
nouvelle obligation de faire revivre le système de surveillance
d’avant-guerre.

Une quatrième thèse se fonde sur une résohition relative aux
Mandats, adoptée, le 18 avril 1946, par l’Assemblée de la Société
des Nations ; par cette résolution l’Assemblée

«3. Reconnait que la dissolution de. la Société des Nations.
mettra fin à ses fonctions en ce qui concerne les territoires sous
Mandat, mais note que des principes correspondant 4 ceux que
déclare l’article 22 du Pacte sont incorporés dans les chapitres XI,
XII et XIII de la Charte des Nations Unies :

4. Note que les Membres de la Société administrant actuellement
des territoires sous Mandat ont exprimé leur intention de continuer
à les administrer, en vue du bien-être et du développement des
peuples intéressés, conformément aux obligations contenues dans
les divers Mandats, jusqu’à ce que de nouveaux arrangements
soient pris entre les Nations Unies et les diverses Puissances man-
dataires. »

Par cette résolution, l'Assemblée reconnaissait que les fonctions
de la Société des Nations avaient pris fin ; mais elle ne se proposait
pas de les transférer, avec le consentement de tous les États
intéressés, aux Nations Unies. Je n’entrevois pas comment on
peut interpréter cette résolution comme ayant créé une obligation
juridique, pour l’Union, de présenter des rapports annuels aux
Nations Unies et de transférer à cette organisation la surveillance
qu’exergait avant la guerre la Société des Nations sur son Mandat.
Tout au plus cette résolution pouvait-elle imposer le devoir de
s'acquitter des obligations du Mandat — et il y en a beaucoup —
qui ne font pas intervenir l’activité de la Société des Nations.

Dans ces conditions, je n’entrevois pas le motif juridique per-
mettant valablement à la Cour de substituer au Conseil de la
Société des Nations les Nations Unies, aux fins de l'exercice
de la surveillance administrative du Mandat, ainsi que de la

37
162 OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR

réception et de l’examen des rapports. Ceci équivaudrait à imposer
au Gouvernement de l’Union une obligation nouvelle, et serait
faire œuvre de législation judiciaire. En disant cela, je n’oublie
pas la compétence que possède l’Assemblée générale des Nations
Unies, en vertu de l’article 10 de la Charte, pour procéder à
l'examen du Mandat sur le Sud-Ouest africain et pour faire des
recommandations au sujet de ce Mandat; cette compétence,
toutefois, ne dépend d’aucune théorie de succession implicite, mais
bien des dispositions de la Charte.

Pour ces motifs, je suis d’avis que les obligations internationales
découlant, pour l'Afrique du Sud, du Mandat pour le Sud-Ouest
africain et qui continuent d’exister ne comprennent pas l'obligation
d'accepter la surveillance administrative des Nations Unies et de
présenter à l'Organisation des rapports annuels.

*
* *

Question b)
Sur cette question, je me rallie à l’opinion de la majorité de
la Cour.

*
* *%

Question c)

Reste à considérer l’effet exercé par la dissolution de la Société
des Nations sur le premier paragraphe de l’article 7 du Mandat,
aux termes duquel «l’autorisation du Conseil de la Société des
Nations est nécessaire pour modifier les dispositions du présent
Mandat » (cette disposition figure dans tous les Mandats). L’effet de
ce paragraphe est que, par là, les Membres de la Société des Nations,
en tant qu’Etats intéressés aux Mandats, ont conféré au Conseil
de la Société des Nations le pouvoir de consentir, en leur nom,
à toute modification du Mandat que le Conseil pourrait juger
appropriée. —

La partie dont on attendait qu’elle apportât les modifications
dont les années écoulées pourraient démontrer la nécessité, était
le mandataire, mais, comme je me suis efforcé de le démontrer
en répondant à la Question a), le titre du mandataire est limité
et celui-ci n’a pas le pouvoir, agissant seul, de modifier le statut
international du Territoire, soit en l’incorporant à son propre
Etat, soit autrement.

Quel est donc l'effet de la disparition de la Société des Nations
et de l'impossibilité qui en résulte d'obtenir le consentement
du Conseil? À mon avis, l'effet de cette disparition est que le
premier paragraphe de l’article 7 du Mandat n'existe plus main-
tenant. Mais cette circonstance ne modifie en rien la qualité ou
l'importance du titre du mandataire et n’accroît pas son pouvoir
de modifier les termes du Mandat, parce que les obligations
internationales qui touchent au Territoire (excepté celles qui,
comme je l'ai signalé, sont déjà éteintes) et le statut international

38
163 OPINION INDIVIDUELEE DE SIR ARNOLD MCNAIR

du Territoire continuent d’exister. En outre, la Charte fournit
une méthode qui permet au mandataire de modifier, de façon
conforme au droit, le statut international du Territoire, savoir
en négociant avec les Nations Unies un Accord de Tutelle et en
plaçant le Territoire sous tutelle, ainsi qu'il est indiqué dans
les chapitres XII et XIII de la Charte.

Au dernier jour de l'existence de la Société des Nations, le
18 avril 1946, l'Assemblée a adopté, au sujet des Mandats, une
résolution dont les paragraphes 3 et 4 ont été cités plus haut
à la page 112.

Ma réponse à la Question c) est la suivante: l'effet de cette
résolution est que la Société des Nations et les États qui en
étaient Membres, à la date de sa dissolution, ont consenti à
tous arrangements en vue de la modification des termes du
Mandat qui pourraient être convenus entre les Nations Unies et le
Gouvernement de l'Union, et cette compétence pour déterminer
et modifier le Mandat appartient à l’Union sud-africaine agissant
avec le consentement de l'Organisation des Nations Unies.

(Signé) ARNOLD D. McNarr.

39
